Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP-225017 (Harada et al, see translation also) in view of Konduri et al (US 2009/0044641).  As to claims 1, 12, 14 and 18-19, Harada et al disclose  a windforce sorter including an air compression storage system (blower 22 with air nozzle 16), a crossover housing (enclosing wind separator 10) having a top plate, and end plates on either side of chutes (18/20) mounted above conveyor (transport plate 14 with platform conveyor 15), a crossover opening in the endplate that receives nozzle (16) connected with compressor 22, and a vertical discharge chute (18), see fig. 1 and translation.  Further, it is noted that Harada et al lack a teaching for specifics of the housing having side plates or that the end plates are mountable to the conveyor.  However, it would have been obvious to one of ordinary skill in the art at the time of filing that the conveyor would be mounted to the housing as the conveyor could not be just suspended in air in the middle of the housing and that the housing would have side plates and end plates.  Furthermore, it is noted Harada et al also do not provide the specifics of the air compression storage system as including a power source, motor a tank, a gate valve and air discharge line, per se.   In a related prior art device, Konduri et al disclose a sampling system using compressed air that further includes air source system 510 with air source 610 with electronically controlled valve 620 where air is supplied to the air source by an air compressor 650 which is coupled to a pressure tank 630, see par[63] and fig. 6.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the Harada air compression storage system would include many include various parts not depicted in the schematic drawing such as the valve, air tank and discharge lines as depicted in the fig. 6 in order to control the release of the air stream for controlled sampling.  As to claims 2, note the depiction of the nozzle 16 is not detailed in Harada et al.  However, usage of a tapered nozzle is a known expediency such that it would have been obvious to one of ordinary skill in the art at the time of filing to create a pressurized pulse of air and also note header 21.  As to claim 3, inclusion of a housing for the air compression storage system appears to be a matter of design choice in order to protect and support the air compression system.  As to claim 4, usage of bolts to mount to the frame is considered a matter of design choice of known fastening means. As to claim 6, the specifications and settings of the air compression system appear to be a matter of design choice that would have been obvious to one of ordinary skill in the art at the time of filing based on the type of sampling being performed.  As to claim 7, note the regulator 615 in Konduri et al  that could be in the form of a switch as a matter of design choice.  As to claim 8, note the electronic controller 525 and processor 530 control the air compression system in Konduri et al such that the control could be designated as remotely based on where these devices are located which would require some form of transmitter and receiver.  As to claims 9 and 15, inclusion of a back plate is considered an obvious matter of design choice to enclose the sampling device in the housing depicted.  As to claims 11 and 16-17, note the extension of the housing near reference number 12 that extends down to the conveyor belt.  Usage of rubber is considered a matter of design choice.  As to claim 18, note the discussion above with regard to claims 1 and 12 and further placement of a sampling bin beneath the chute is considered an obvious matter of design choice and sorting is done by size.  
Response to Arguments
Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive. Applicant has argued that a translation was not provided.  However, one has been provided now and was not available at the time of the invention.  Please see mpep section 2120 indicating as follows:
In limited circumstances, it may be appropriate for the examiner to make a rejection in a non-final Office action based in whole or in part on the abstract only without relying on the full text document. In such circumstances, the full text document and a translation (if not in English) may be supplied in the next Office action.
Further, it is argued that the Applicant’s invention is designed to provide a blast of air across a conveyor belt carrying aggregate such that a sample of aggregate is propelled… However, there is no such recitation in the claims of such a functionality.  It is noted that the claims fail to include any recitation of sampling in the body of the claims.  
Furthermore, it is argued that elements are being “added” to the Harada reference and the proposed combination is not obvious.  However, it is noted that the blower and nozzle features are present in the Harada reference and one of ordinary skill in the art at the time of filing would recognize that the blower 22 depicted would not be just suspended in air without a source or discharge lines, specifics etc.  and this is also true of the conveyor as depicted would require some means of mounting in order to be housed in the wind separator.  The prior art to Konduri is merely cited to show that a blower system is known to have more than the blower and nozzle.  Anyone in the art of blowers would recognize that the details of the blower system of Konduri would be applicable to the teachings Harada since already teaches the blower and nozzle features.  
With regard to the indication of blower 76, it is noted that this is a typographical error and should have been blower 22 as there is no 76 in fig. 1.  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NASHMIYA S FAYYAZExaminer, Art Unit 2855                                                                                                                                                                                                        






/N.S.F/Examiner, Art Unit 2855                                                                                                                                                                                                        

/HELEN C KWOK/Primary Examiner, Art Unit 2855